Citation Nr: 0700710	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served with the Philippine guerillas from October 
1944 to June 1945; he died in July 1983.  The appellant 
claims as the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in July 1983, at the age of 59.  
According to the death certificate, the immediate cause of 
his death was reported as Potts disease.  No other 
significant condition contributing to death was reported on 
the death certificate.  No autopsy was performed.  

2.  At the time of his death, service connection was in 
effect for residual of gunshot wound, injury to Muscle Group 
XIII, right knee, evaluated as 10 percent disabling; and, 
residual of gunshot wound, injury to Muscle Group XIV, left 
thigh, evaluated as 10 percent disabling.  The combined 
evaluation was 20 percent.  

3.  The fatal disease process was not manifest during service 
or within three years of separation and is unrelated to 
service.  

4.  There is no competent evidence showing that a service-
connected disability was the immediate or underlying cause of 
the veteran's death; nor is there competent evidence showing 
that a service-connected disability or disabilities 
contributed substantially or materially to cause death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159(a), 3.303, 3.304, 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in July 2004 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA, and that she has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for the 
cause of the veteran's death, and given that she has been 
provided all the criteria necessary to establish service 
connection, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual Background.

The record indicates that the veteran served with the 
Philippine guerillas from October 1944 to June 1945; he died 
in July 1983.  His military personnel records show that he 
was treated for gunshot wounds to the right knee and left 
thigh during combat in January 1945.  

The record reflects that the veteran died in July 1983, at 
the age of 59.  A certificate of death, dated in July 1983, 
indicates that the immediate cause of death was attributed to 
Potts disease.  No other significant condition contributing 
to death was reported on the death certificate.  No autopsy 
was performed.  

At the time of his death, service connection was in effect 
for residual of gunshot wound, injury to Muscle Group XIII, 
right knee, evaluated as 10 percent disabling; and, residual 
of gunshot wound, injury to Muscle Group XIV, left thigh, 
evaluated as 10 percent disabling.  The combined evaluation 
was 20 percent.  The available service medical records as 
well as the personnel records are negative for any complaints 
or findings referable to Potts disease.  

Received in August 1983 was a certificate of death, which 
lists the immediate cause of death as Potts disease.  
Subsequently received in June 1984 was a copy of the 
veteran's certificate of death, dated in July 1983, 
indicating that the cause of death was due to "unextracted 
bullet pierced on the left thigh during an encounter in 
January 1945."  Also received in June 1984 was a medical 
certificate from Dr. Gaudioso I. Amoroso II, dated in 
December 1982, indicating that the veteran was examined, 
treated, and hospitalized for several days in December 1982 
for a spinal cord tumor.  He also suffered from an extracted 
bullet that pierced the left thigh.  Also received in June 
1984 was a medical certificate from Dr. Jocelyn Dichoso, 
dated in April 1984, indicating that the veteran was examined 
and confined at Davao Medical Center from January 1983 
through April 1983, for treatment of a spinal cord tumor due 
and an extracted bullet that pierced on the left thigh.  

The appellant's claim for DIC benefits (VA Form 21-534) was 
received in June 2004.  Submitted in support of her claim was 
a copy of the veteran's Certificate of Death, which indicates 
that the antecedent cause of the veteran's death was Potts 
disease.  

Also submitted in support of the appellant's claim was an 
affidavit from A. V., dated in August 1949, indicating that 
he served with the veteran, and saw the veteran's wound in 
the left thigh as a result of being shot by a Japanese 
soldier.  

Received in June 2004 was an affidavit from L. L., dated in 
September 1950, indicating that he was present when the 
veteran sustained the gunshot wounds to the left thigh and 
right knee during an encounter with the Japanese resistance 
movement in January 1945.  Also received in June 2004 was a 
copy of the medical statement from Dr. Amoroso II, dated in 
December 1982, indicating that the veteran was seen at the 
Davao General hospital in December 1982.  He suffered from a 
spinal cord tumor "(?)" and an unextracted bullet that 
pierced the left thigh.  


III.  Legal Analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  As a general matter, service connection for 
a disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2006).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2006).  

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2006).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (3), (4) (2006); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006).  

The appellant has claimed that the Potts disease was due to 
the veteran's gunshot wounds.  The July 1983 death 
certificate of the veteran submitted to the RO in August 1983 
lists the date of death as being in July 1983 and the 
immediate cause of death as Potts disease, for which the 
veteran was not service-connected.  (Also there is no 
evidence of the process during service or within three years 
of separation.)  A subsequent death certificate submitted to 
the RO in June 1984, with the same date and information, but 
now had listed the cause of death as "due to unextracted 
bullet pierced on left thigh during an encounter January 15, 
1945."  The later document is not an original, does not 
contain official stamps (unlike the first) and is an 
alteration.  The Board is not under an obligation to accept 
fake evidence or a fraud upon the United States Government.  
The second document is rejected as having no probative worth.

As noted above, the veteran's service records are completely 
silent with respect to any complaints or findings of Potts 
disease.  Significantly, the post service medical records 
show that the veteran was first treated for spinal cord tumor 
in December 1982, approximately 37 years after the veteran's 
discharge from service.  Potts disease was clinically 
diagnosed immediately prior to the veteran's death, 38 years 
after his discharge from service.  Moreover, the Board finds 
that the record does not contain competent evidence to 
establish a nexus or link between the underlying cause of 
death, Potts disease, and the veteran's active service.  

It is true that the veteran had several medical disabilities 
as a result of his service; and the records clearly show that 
he continued to experience symptomatology associated with 
these disabilities following his release from service.  
Nonetheless, a nexus has not been demonstrated between any 
service-connected disability and his ultimate cause of death.  
There is no competent evidence that a service-connected 
disability hastened death, contributed to death or rendered 
him less capable of resisting the fatal disease processes.  
Consequently, service connection for the cause of the 
veteran's death is not warranted.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent evidence 
to provide a nexus between any in-service injury or disease 
and the condition that caused and contributed to cause the 
veteran's death.  At this time, there is no competent 
evidence of the fatal disease processes during service, there 
is no competent evidence of the fatal disease processes 
within one year of separation and there is no competent 
evidence relating the processes to service.  Although the 
veteran may have engaged in combat, there is no competent 
evidence linking the fatal process to combat.  38 U.S.C.A. 
§ 1154.  

Therefore, the Board finds that the veteran's death was 
unrelated to service or his service-connected disabilities.  
Accordingly, the preponderance of the evidence is against the 
grant of service connection for the cause of death, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


